                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


BETTY LOPEZ FIGUEROA                                                           PLAINTIFF

V.                                       4:19CV00540 JM

FAULKNER COUNTY SHERIFF’S OFFICE;
DEPUTY KENNETH R. HOLLIS, JR. and
DEPUTY ROBERT HENSLEY                                                          DEFENDANTS


                                               ORDER

       Pending before this Court is the Plaintiff=s motion to proceed in forma pauperis and

amended complaint. On August 20, 2019, the Court ordered Plaintiff to file an amended

complaint because it was unclear whether she had stated a claim within this Court’s jurisdiction.

Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous or malicious, or it fails to state a claim upon which relief can be

granted.

       On September 4, 2019, Plaintiff filed an amended complaint. In it, she alleges that she

called 9-1-1 because a man was shooting at her. The police responded and took false statements

from witnesses stating that Plaintiff had fired the gun. While he was present at Plaintiff’s house,

Deputy Hollis asked Plaintiff if her dogs had their rabies shots and tags. She stated that her dogs

were too young for a rabies shot. Plaintiff alleges that Deputy Hollis told her he was writing her

a ticket for violation of the rabies ordinance. Plaintiff asked Deputy Hollis who was in charge.

He told her he was in charge. Plaintiff commented, “You won’t be Monday night?” Deputy

Hollis took Plaintiff’s statement as a threat. Plaintiff alleges that Deputy Hollis handcuffed her

and took her to his police car which was parked on the street in front of the neighbor’s home who
shot at her. At some point while Plaintiff was getting into the police car, Plaintiff alleges that she

felt a sharp pain at the top of her head. She contends that she fell to the ground. Emergency

medical personnel were dispatched. Plaintiff alleges that a MEMS employee checked her vital

signs and commented that her blood pressure was elevated. According to Plaintiff, the MEMS

employee asked her if she took medication and if she had seizures. Plaintiff confirmed that she

suffered from seizures. Plaintiff alleges that Deputy Hollis accused her of faking a seizure and

told her that he was taking her to jail. Plaintiff claims that people made false statements against

her and the officers allowed it. She claims that she filed several police reports regarding the

people, but officers did not take any action against anyone, except her. Plaintiff claims she has

recordings of her reports to FCSO. She claims she must record them because FCSO

misrepresents her reports. (Amended Complaint, ECF No. 7). Plaintiff includes several

Amendments to the Constitution at the end of her amended complaint.

       The decision of whether a complaint is frivolous or malicious precedes the decision of

whether to grant in forma pauperis status and whether to order service of process. See Carney v.

Houston 33 F.3d 893, 895 (8th Cir. 1994) (citing Gentile v. Missouri Dept. Of Corrections, 986

F.2d 214 (8th Cir. 1993)). AIf the complaint is frivolous or malicious, the district court should

dismiss it out of hand.@ Id. A complaint is frivolous where it lacks an arguable basis in either law

or fact. See Neitzke v. Williams, 490 U.S. 319, 325-27 (1989). A claim is frivolous if it

Adescrib[es] fantastic or delusional scenarios,@ the factual contentions are Aclearly baseless,@ or

there is no rational basis in law. Neitzke v. Williams, 490 U.S. 319, 327-29 (1989). A court may

dismiss such a complaint before service of process and without leave to amend. Christiansen v.

Clarke, 147 F.3d 655, 658 (8th Cir. 1998), cert. denied, 525 U.S. 1023 (1998). See also Higgins

v. Carpenter, 258 F.3d 797, 800 (8th Cir. 2001), cert. denied sub nom. Early v. Harmon, 535 U.S.
1040 (2002).

        AA pro se plaintiff must set forth enough factual allegations to >nudge[ ] their claims

across the line from conceivable to plausible,= or >their complaint must be dismissed= for failing

to state a claim upon which relief can be granted.’@ Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 569-70 (2007); see also Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009) (AA claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.@). Regardless of whether a

plaintiff is represented or is appearing pro se, the plaintiff's complaint must allege specific facts

sufficient to state a claim. See Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985). After

reviewing Plaintiff=s pro se amended complaint, the Court finds that it should be, and hereby is,

dismissed sua sponte. The amended complaint does not state a claim and there is no basis for

jurisdiction in this Court.

        Plaintiff=s amended complaint (ECF No. 7) is dismissed without prejudice. The motion to

proceed in forma pauperis (ECF No. 1) is moot. The Clerk is directed to close the case.

        IT IS SO ORDERED this 18th day of September 2019.

                                                               ______________________________
                                                               James M. Moody Jr.
                                                               United States District Judge
